Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 31, 2020

                                    No. 04-19-00518-CR

                            Camron Leo SANCHEZ-VASQUEZ,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR8320
                       The Honorable Velia J. Meza, Judge Presiding


                                       ORDER
       Appellant’s reply brief was due January 24, 2020. On that day, appellant filed a motion
requesting a ten day extension of time to file his brief. After consideration, we GRANT
appellant’s motion and ORDER appellant to file his reply brief by February 3, 2020.



                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court